                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                   Plaintiff,                  8:21CV251

      vs.
                                                ORDER
NEBRASKA          DEPARTMENT           OF
CORRECTIONAL                  SERVICES,
UNKNOWN-UNNAME,              Director   of
Nebraska Department of Correctional
Services;         UNKNOWN-UNNAME,
Director I of Nebraska Department of
Correctional    Services;    UNKNOWN-
UNNAME, Director II of Nebraska
Department of Correctional Services;
UNKNOWN-UNNAME,                  Associate
Director of Nebraska Department of
Correctional    Services;    TECUMSEH
STATE                    CORRECTIONAL
INSTITUTION, UNKNOWN-UNNAME,
Warden of Tecumseh State Correctional
Institution; UKNOWN-UNNAME, Deputy
Warden of Tecumseh State Correctional
Institution;      UNKNOWN-UNNAME,
Associate Warden of Tecumseh State
Correctional    Institution;  UKNOWN-
UNNAME, Librarian of Tecumseh State
Correctional    Institution;  UKNOWN-
UNNAME, Warden of Nebraska State
Penitentiary;    NEBRASKA          STATE
PENITENTIARY, UKNOWN-UNNAME,
Associate Warden of Nebraska State
Penitentiary;       UKNOWN-UNNAME,
Deputy Warden of Nebraska State
Penitentiary;      LIBRARIAN           OF
NEBRASKA STATE PENITENTIARY,
OMAHA CORRECTIONAL CENTER,
UKNOWN-UNNAME, Warden of Omaha
Correctional     Center;  UKNOWN-
UNNAME, Associate Warden of Omaha
Correctional     Center;  UKNOWN-
UNNAME, Deputy Warden of Omaha
Correctional Center; and UKNOWN-
UNNAME,        Librarian of  Omaha
Correctional Center;

                     Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing 1) on July 8, 2021. However, Plaintiff failed to include the $402.00 filing and
administrative fees. Plaintiff has the choice of either submitting the $402.00 filing and
administrative fees to the clerk’s office or submitting a request to proceed in forma
pauperis. Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

        3.    The clerk of the court is directed to set a pro se case management deadline
in this matter with the following text: August 11, 2021: Check for MIFP or payment.

      July 12, 2021.                            BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge


                                            2
